 Case 5:17-cv-00356-GW-PLA Document 216 Filed 07/14/20 Page 1 of 2 Page ID #:1640



1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT
9                                CENTRAL DISTRICT OF CALIFORNIA
10                                        EASTERN DIVISION
11

12   GARY deWILLIAMS,                          )   No. ED CV 17-00356-GW (PLA)
                                               )
13                        Plaintiff,           )   ORDER ACCEPTING MAGISTRATE
                                               )   JUDGE’S (1) INTERIM REPORT AND
14                   v.                        )   RECOMMENDATION RE: DEFENDANT
                                               )   BRIAN WEBSTER’S MOTION TO DISMISS
15   R. GROVES, et al.,                        )   (ECF No. 164), AND (2) FINAL REPORT
                                               )   AND RECOMMENDATION (ECF No. 215)
16                        Defendants.          )
                                               )
17

18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended Complaint, all the
19   records and files herein, the Magistrate Judge’s Interim Report and Recommendation Re:
20   Defendant Brian Webster’s Motion to Dismiss (“Interim Report and Recommendation”) (ECF
21   No.164) and plaintiff’s objections to the Interim Report and Recommendation (ECF Nos. 169, 170),
22   and the Magistrate Judge’s Final Report and Recommendation (ECF No. 215). The Court accepts
23   the recommendations of the Magistrate Judge.
24         ACCORDINGLY, IT IS ORDERED:
25         1.     The Interim Report and Recommendation (ECF No. 164) and the Final Report and
26                Recommendation (ECF No. 215) are accepted.
27

28
 Case 5:17-cv-00356-GW-PLA Document 216 Filed 07/14/20 Page 2 of 2 Page ID #:1641



1         2.    Defendant Webster’s Motion to Dismiss (ECF No. 122) is granted and the First
2               Amended Complaint is dismissed without leave to amend and with prejudice as to
3               defendant Webster.
4         3.    Defendant Odell’s Motion to Dismiss (ECF No. 178) is granted and the First
5               Amended Complaint is dismissed without further leave to amend and with prejudice
6               as to defendant Odell.
7         4.    Defendant Groves’ Motion for Summary Judgment (ECF No. 171) is granted and the
8               First Amended Complaint is dismissed against defendant Groves without prejudice
9               for failure to exhaust administrative remedies.
10        5.    Judgment shall be entered consistent with this Order.
11        6.    The clerk shall serve this Order and the Judgment on all counsel or parties of record.
12

13   DATED: July 14, 2020                              ___________________________________
                                                            HONORABLE GEORGE H. WU
14                                                        UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   2
